67 A.D.2d 1055 (1979)
In the Matter of Alan Drey Company, Inc., Petitioner,
v.
State Tax Commission, Respondent
Appellate Division of the Supreme Court of the State of New York, Third Department.
February 15, 1979
Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.
The petitioner is admittedly engaged as a *1056 broker or middleman bringing together buyers and sellers of lists of names known as mailing lists. In the present case, the "lists" were limited to Cheshire (gummed) name labels and magnetic tapes of names. The transaction considered in this proceeding constituted the furnishing of information taxable under section 1105 (subd [c], par 1) of the Tax Law and also was a taxable sale as a license to use tangible personal property under subdivision (a) of section 1105 of the Tax Law. The petitioner has not established any basis for interfering with the determination that the events are subject to the sales and use tax and further, there is no showing that the respondent abused its discretion in finding that the petitioner as agent of the vendor is liable for the collection and payment of this tax (Tax Law, § 1101, subd [b], par [8], cl [ii]). "The record in this case contains sufficient facts to sustain the commission's determination and there our review must end." (Matter of Liberman v Gallman, 41 N.Y.2d 774, 779.)
Determination confirmed, and petition dismissed, without costs.